     Case 3:21-cv-01374-JLS-MDD Document 33 Filed 07/30/21 PageID.175 Page 1 of 4



 1   David J. Kaminski (SBN 128509)
     Kaminskid@cmtlaw.com
 2   Stephen A. Watkins (SBN 205175)
     WatkinsS@cmtlaw.com
 3   CARLSON & MESSER LLP
     5901 W. Century Boulevard, Suite 1200
 4   Los Angeles, California 90045
     (310) 242-2200 Telephone
 5   (310) 242-2222 Facsimile
 6
     Attorneys for Defendant,
 7
     CMRE FINANCIAL SERVICES, INC.
 8
 9                      UNITED STATES DISTRICT COURT
10                     CENTRAL DISTRICT OF CALIFORNIA
11
12   DINA ST. GEORGE, Individually        ) CASE NO. 8:21-cv-00748-DOC-KES
13
     and on behalf of others similarly    )
     situated,                            ) STIPULATION TO TRANSFER
14                                        ) CASE
15                     Plaintiff,         )
           v.                             )
16                                        )
17   CMRE FINANCIAL SERVICES,             )
     INC.,                                )
18
                                          )
19                     Defendant.         )
20                                        )
21
22         Plaintiff DINA ST. GEORGE (“Plaintiff”), and Defendant CMRE
23   FINANCIAL SERVICES, INC. (“Defendant”), hereby stipulate as follows:
24         WHEREAS, Plaintiff’s First Amended Complaint (“FAC”) asserts a
25   putative class action against Defendant for alleged violations of the Telephone
26   Consumer Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”) and Fair Debt
27   Collection Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”).
28


                                         1
                                                                 STIPULATION TO TRANSER CASE
                                                          CASE NO. CASE NO 8:21-cv-00748-DOC-KES
     Case 3:21-cv-01374-JLS-MDD Document 33 Filed 07/30/21 PageID.176 Page 2 of 4



 1           WHEREAS, Defendant denies the material allegations asserted by Plaintiff
 2   and denies that this case is proper for class action treatment;
 3           WHEREAS, Plaintiff currently resides in the Central District of California
 4   and alleges she resided within the Central District of California when she received
 5   the phone calls from Defendant that she asserts violated the TCPA and FDCPA;
 6           WHEREAS, 28 U.S.C. section 1404(a) permits transfer to “any district
 7   where venue is also proper ... or to any other district to which the parties have
 8   agreed by contract or stipulation.” Atlantic Marine Const. Co. v. U.S. Dist.
 9   Court, 571 U.S. 49, 59, 134 S.Ct. 568, 187 L.Ed.2d 487 (2013) (emphasis added).
10           WHEREAS, such transfer is “[f]or the convenience of parties and
11   witnesses, in the interest of justice,” in order to “prevent the waste ‘of time,
12   energy, and money’ and ‘to protect litigants, witnesses and the public against
13   unnecessary inconvenience and expense.’” Van Dusen v. Barrack, 376 U.S. 612,
14   616 (1964) (quoting Continental Grain Co. v. The Barge FBL-585, 364 U.S. 19,
15   26-27 (1960));
16           WHEREAS, Defendant asserts that a similar class action, Walker, Renee v.
17   CMRE Financial Services, Inc., Case No. 3:20-cv-02218-BEN-JLB (S.D. Cal.)
18   was filed on November 13, 2020, before the instant action was filed on April 20,
19   2021.
20           WHEREAS, Defendant agrees to jurisdiction in the United States District
21   Court for the Southern District of California and asserts transfer of this action to
22   the Southern District would serve judicial economy;
23           WHEREAS, the parties’ agreement to transfer shall be in no way construed
24   to have any effect on the underlying litigation or merits of the case, and this
25   stipulation shall not be construed to modify, limit or otherwise affect the
26   allegations in Plaintiff’s complaint, including, but not limited to, Plaintiff’s
27   alleged class definitions; and
28


                                             2
                                                                     STIPULATION TO TRANSER CASE
                                                              CASE NO. CASE NO 8:21-cv-00748-DOC-KES
     Case 3:21-cv-01374-JLS-MDD Document 33 Filed 07/30/21 PageID.177 Page 3 of 4



 1         NOW THEREFORE IT IS HEREBY STIPULATED AND AGREED, by
 2   and between the undersigned counsel for all parties that, subject to the approval of
 3   the Court, this case shall be transferred to the United States District Court for the
 4   Southern District of California.
 5         IT IS SO STIPULATED.
 6
 7   Dated: July 30, 2021                   HIRALDO P.A.

 8                                          By: s/ Manuel S. Hiraldo
 9                                              Manuel S. Hiraldo
                                                (Pro Hac Vice)
10
                                                Hiraldo P.A.
11                                              401 E. Las Olas Boulevard,
12
                                                Ste. 1400
                                                Ft. Lauderdale, Florida 33301
13                                              Tel: (954) 400-4713
14                                              Email: hiraldo@hiraldolaw.com
15                                                 Attorneys for Plaintiff,
16                                                 DINA ST. GEORGE
17
     Dated: July 30, 2021                       CARLSON & MESSER LLP
18
19                                              By: s/ David J. Kaminski
                                                    David J. Kaminski
20
                                                    kaminskid@cmtlaw.com
21                                                  Stephen A. Watkins
22
                                                    watkinss@cmtlaw.com
                                                    Attorneys for Defendant,
23                                                  CMRE FINANCIAL SERVICES,
                                                    INC.
24
25
26
27
28


                                            3
                                                                     STIPULATION TO TRANSER CASE
                                                              CASE NO. CASE NO 8:21-cv-00748-DOC-KES
     Case 3:21-cv-01374-JLS-MDD Document 33 Filed 07/30/21 PageID.178 Page 4 of 4



 1                            CERTIFICATE OF SERVICE
 2         I, David J. Kaminski, hereby certify that on this 30th day of July, 2021, a
 3   true and accurate copy of the foregoing STIPULATION TO TRANSFER CASE
 4   was filed through the ECF system, which will send notification of such filing to
 5   the e-mail addresses associated with this case.
 6
 7
                                            /s/David J. Kaminski
 8                                            David J. Kaminski
 9                                            CARLSON & MESSER LLP
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            4
                                                                 STIPULATION TO TRANSER CASE
                                                          CASE NO. CASE NO 8:21-cv-00748-DOC-KES
